Title: To George Washington from Chastellux, 6 March 1784
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George



Dear general
Paris March 6 1784

When major l’enfant leaves Europe a second time to go to america, I cannot help troubling your excellency with a few lines. the further I find myself from the time I had the happiness of seeing you, the more also I feel a desire to tell you how much I am attached to you. I think, moreover, my dear general, that being retired for the future to mount vernon, and your modesty making you fear to look back upon what is vast, and which must appear to your eyes with all that bright glory

with which you have covered your self, your mind may give it self up intirely to sentiments of friendship, and I flatter my self, you will then indulge me to retain the privileges you have granted me a right to. perhaps when this letter reaches you, it may find you sitting under the shade of those trees you have planted, surveying with delight the magnificent view of patomack. Why cannot I partake of your leisure, as I have done with toils, and enjoy the company of the immortal Washington, who after having saved a whole nation, is contented with making the happiness of a few individuals? I have the honor to be dear general your most humble and obedient servant

le Chr de Chastellux


All the military gentlemen with the rank either of general or colonel, who have been to america, wear at present the order of Cincinnatus, and the nation sees the decoration with pleasure, as it recalls to their mind the most advantageous war, as well as the most valuable Alliance they ever made. I am persuaded that this establishment being confined in proper bounds, will triumph over all the enemies it meets in america and I hope your country will understand how to unite the glory of the military to the liberty of the citizens.
Permit me to present my compliments to Mrs Washington and to Mrs Custis as well as to all your family and friends who partake of my attachment for you.

